     Case 4;17-cr-00203-LGW-CLR Document 46-1 Filed 07/19/19 Page 1 of 1

                                                                        ,       i OO'-sR,
                                                                            .'.-a: I Div.
                     UNITED STATES DISTRICT COURT ?')C It
                     SOUTHERN DISTRICT OF GEORGIA
                                                      ••'lit 73                £HI|;59
                              SAVANNAH DIVISION
                                                              -l-cRK.
                                             Case No. CR:4:17-203                 GA.
UNITED STATES OF AMERICA

V.



DAVID R. GREENLEE

                                     ORDER


       This matter is before the Court on the Motion for Leave of Absence by Steven

H. Lee, counsel for Plaintiff, from August 29. 2019 through September 3. 2019.

After careful consideration, said Motion is GRANTED,however, the attorney must

make arrangements for other counsel in the event the case is scheduled for hearing
or trial during such leave.

       SO ORDERED,thistZh^dav of July 2019.



                                        HONORABLE CHRISTOPHER ]},. RAY
                                       UNITED ST.ATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
